Exhibit AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT AND ANNEX I TO MASTER REPURCHASE AGREEMENT SUPPLEMENTAL TERMS AND CONDITIONS AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT AND ANNEX I TO MASTER REPURCHASE AGREEMENT SUPPLEMENTAL TERMS AND CONDITIONS, dated as of July 8, 2008 (this “Amendment”), by and between ANTHRACITE FUNDING, LLC (“Seller”) and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a German banking institution (“Buyer”), and agreed to and accepted by AHR CAPITAL DB LIMITED, an Irish private limited company (“Removed Seller”) and DEUTSCHE BANK AG, LONDON BRANCH, a branch of a German banking institution (“Removed Buyer”).Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Repurchase Agreement (as hereinafter defined). RECITALS WHEREAS, Seller, Removed Seller, Buyer and Removed Buyer are parties to that certain Master Repurchase Agreement and Annex I to Master Repurchase Agreement Supplemental Terms And Conditions (“Annex I”), dated as of December 23, 2004, as supplemented by the English Loan Supplement dated December 23, 2004, the Joinder, dated August 24, 2005, and the Joinder, dated October 24, 2005, and as amended by that certain Amendment No. 1 to Annex I to Master Repurchase Agreement Supplemental Terms and Conditions, dated February 8, 2007 (and as otherwise amended, restated, supplemented or otherwise modified from time to time, including by this Amendment, the “Repurchase Agreement”); and WHEREAS, Seller, Removed Seller, Buyer and Removed Buyer wish to further amend the Repurchase Agreement, as more particularly set forth herein. NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as follows: SECTION 1. Amendments. (a)Commencing on the date hereof and thereafter, all references in the Repurchase Agreement and the Transaction Documents to the “Seller” shall be deemed to refer only to Anthracite Funding, LLC, and not the Removed Seller. (b)Commencing on the date hereof and thereafter, all references in the Repurchase Agreement and the Transaction Documents to the “Buyer” shall be deemed to refer only to Deutsche Bank AG, Cayman Islands Branch, and not the Removed Buyer. (c)Section 2 of Annex I is hereby amended by adding the following definitions: “Amendment No. 2” shall mean Amendment No. 2 To Master Repurchase Agreement and Annex I To Master Repurchase Agreement Supplemental Terms And Conditions, dated as of July 8, 2008, by and between Buyer and Seller. “BOA 9/08 Facility” shall mean that debt facility (whether documented as a repurchase agreement or loan agreement) in a maximum principal amount equal to $100,000,000 which currently matures in September, 2008, between an Affiliate of the Sponsor and
